Citation Nr: 0001337	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-08 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for a left shoulder 
disability.  

4.  Entitlement to an increased (compensable) rating for 
hysterical neurosis, conversion type.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to November 
1973 and from November 1975 to February 1980.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

In the December 1999 Written Brief Presentation, the 
veteran's representative raised the issue of service 
connection for "leg problems".  As this issue has not been 
adjudicated by the RO, it is referred there for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In August 1988, the RO denied service connection for a 
back condition, to include degenerative disc disease of L5-
S1, on the basis that the evidence did not show that the 
disability was related to active service; after being 
notified of the decision and his appellate and procedural 
rights, the veteran did not file an appeal.

3.  Evidence added to the record since the August 1988 rating 
decision is cumulative and redundant, does not bear directly 
and substantially upon the issue at hand, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

4.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for a cervical spine disability is 
plausible.  

5.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for a left shoulder disability is 
plausible.  

6.  The veteran's service-connected hysterical neurosis, 
conversion type, is not productive of mild social and 
industrial impairment and does not require continuous 
medication.  


CONCLUSIONS OF LAW

1.  The August 1998 rating decision, which denied service 
connection for a back condition, to include degenerative disc 
disease of L5-S1, is final.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.105 (1999).  

2.  Evidence received since the August 1988 rating decision 
is not new and material and the claim for service connection 
for a low back disability is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a cervical spine disability.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  The veteran has not submitted a well-grounded claim for 
service connection for a left shoulder disability.  
38 U.S.C.A. § 5107(a) (West 1991).  

5.  The criteria for a compensable rating for hysterical 
neurosis, conversion type, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9402 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9424 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

Factual Background

The evidence of record at the time of the August 1988 rating 
decision will be briefly summarized as follows:

The service medical records show that the veteran injured his 
back in 1976 in Fort Ord when he pulled a muscle while 
lifting weights, but the pain was gone in a week.  He 
continued lifting weights and began having back problems 
again in March 1979.  The pain subsided but recurred again in 
August 1979.  Later that month, X-rays revealed scoliosis of 
the lumbar spine.  

On VA examination in July 1998, it was noted that the veteran 
sustained a work-related back injury in 1986 while doing 
heavy labor for which he received Worker's Compensation.  X-
rays of the lumbar spine revealed degenerative appearance at 
the level of L4-5 and intervertebral disc space narrowed at 
L5-S1.  The diagnosis was mild degenerative disc disease of 
the spine.  

In an August 1988 rating decision, the RO denied service 
connection for a back condition, to include degenerative disc 
disease of L5-S1.  That month, the RO notified the veteran of 
the adverse decision and his appellate and procedural rights, 
but he did not file an appeal.

In July 1996, the veteran sought to reopen the claim for 
service connection for a low back disability.  

Analysis

At the outset, the Board notes that in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit held that the United States 
Court of Appeals for Veterans Claims (formally known as the 
United States Court of Veterans Appeal (hereinafter "the 
Court")) erred in adopting the "material evidence" test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Hodge, 155 F.3d at 1363-64.  In light the holding in Hodge, 
the Board is now required to analyze newly submitted evidence 
according to the standard outlined in 38 C.F.R. § 3.156(a).  
Further, the Court held, in Fossie v. West, 12 Vet.App. 1 
(1998), that the standard articulated in 38 C.F.R. § 3.156(a) 
is less stringent that one previously employed by Colvin.  
Therefore, the Board determines that no prejudice will result 
to the appellant by the Board's consideration of this matter.

As previously noted, the RO denied the veteran's claim 
seeking entitlement to service connection for a low back 
disability in an August 1988 rating decision.  That decision 
was predicated on a finding that such disability, to include 
degenerative disc disease of L5-S1, was not shown to be 
related to service.  The veteran was provided notice of this 
adverse decision and of his appellate rights, but an appeal 
was not initiated.  38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. 
§§ 20.200, 20.302(a).  Therefore, the August 1988 rating 
decision became final when the appellant did not file a 
notice of disagreement (NOD) within one year of the date of 
mailing of the notice of that unfavorable determination.  
38 U.S.C.A. § 7105(c).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d at 1383.

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet.App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet.App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The evidence added to the record since the August 1988 rating 
decision consists of the following:  (1)service medical 
records; (2) VA medical records from 1991 to 1998; (3) report 
of VA psychiatric examination in September 1996; and (4) 
personal hearing testimony.  

The evidence contained in item (1) was of record at the time 
of the August 1988 rating decision, and constitutes duplicate 
evidence.  

The evidence contained in item (2) and (3) can be considered 
"new" in that it was not of record at the time of the 
August 1988 rating decision.  However, the additional records 
are not "material" because they do not establish the 
required etiological link between the veteran's inservice low 
back complaints and his post-service low back problems.  In 
this regard, the Board notes that the September 1996 VA 
psychiatric examination does not contain any findings 
regarding the low back.  Though the additional VA medical 
records reveal a current low back disability, they do not 
relate such disability to service.  

Item (4) contains the veteran's sworn testimony during a June 
1998 hearing.  Insofar as the veteran's assertions that his 
current low back disability is related to low back problems 
treated in service, his own lay opinion would be insufficient 
evidence to support the claim.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that lay persons are not 
competent to offer medical opinions).

Because the evidence submitted since the August 1988 rating 
decision, when viewed either alone or in conjunction with the 
other evidence of record, does not show that the veteran's 
current low back disability is related to service, it is 
merely cumulative and redundant, and has no significant 
effect upon the facts previously considered.  As such, it is 
not new and material as contemplated by 38 C.F.R. § 3.156(a), 
and provides no basis to reopen the claim of service 
connection for a low back disability.  38 U.S.C.A. § 5108.  
As the claim is not reopened, the Board does not reach the 
merits of the claim, including the application of the benefit 
of the doubt standard.  See 38 U.S.C.A. § 5107.  


II.  Service Connection

Factual Background

The service medical records are negative for complaint, 
finding or diagnosis regarding the cervical spine or left 
shoulder.  

VA examination in July 1998 is void of complaints or findings 
regarding the cervical spine or left shoulder.  

VA medical records show that in January 1991 the veteran 
reported having chronic neck pain from an injury at age 31 
(or approximately in 1986).  He indicated that the cervical 
pain radiated to the left shoulder.  Physical examination 
revealed full range of motion in the neck.  Strength was 5/5 
in both upper extremities.  It was noted that X-rays in 
October 1990 revealed mild cervical spondylosis at C2-C7.  
Treatment included ultrasound to the left shoulder for three 
weeks.  Thereafter, the records show treatment for neck pain 
in 1997 and 1998.

In June 1998, the veteran testified that he hurt his neck in 
service doing squats during weight training.  He had no 
treatment in service.  He indicated that the first time he 
noticed any neck problems was in 1984 or 1985 when he heard 
bubbles going up his neck.  A doctor X-rayed it and told him 
that it was fractured.  The veteran stated that he was not 
actually claiming a separate left shoulder disability but was 
claiming that it was part of the neck problem.  He indicated 
that doctors performed electrical tests and decided that no 
nerve damage was present.  See June 1998 hearing transcript.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In this case, there is no competent evidence of record to 
support the contention that that there is a relationship 
between the veteran's active service and his current cervical 
spine and left shoulder disabilities.  While the medical 
evidence reflects that the veteran currently has degenerative 
joint disease of C2-C7, it fails to link the disabilities to 
any inservice injury.  Because the medical evidence fails to 
link any current cervical spine or left shoulder disability 
to service, the claims for service connection are not 
plausible and, therefore, not well-grounded.  Rabideau v. 
Derwinski, 2 Vet.App. 141, 143-44 (1992).

The Board rejects the veteran's assertions of present 
disabilities attributable to service as probative of a well-
grounded claim.  Such opinions involve medical causation or 
medical diagnosis as to the effect that the claims are 
"plausible" or "possible" as required by Grottveit.  As 
the Court held in Espiritu v. Derwinski, 2 Vet.App. 492 
(1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  See 38 
U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well-grounded).  Further, the veteran's burden to submit 
evidence sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent medical 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


III.  Increased Rating

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

In an August 1998 rating decision, the RO granted service 
connection for hysterical neurosis, conversion type, 
evaluated as noncompensably disabling.  The award was based 
on the service medical records and a report of VA examination 
in July 1988.

In July 1996, the veteran sought an increased rating for 
hysterical neurosis, conversion type.  

On VA psychiatric examination in September 1996, the veteran 
reported that he was laid off work in June 1996 due to a job 
incident in which a trailer dropped off the truck he was 
driving.  He indicated that he had few close relationships, 
no friends, and generally felt taken advantage of by people.  
Mental status examination described the veteran as alert, 
oriented, pleasant, cooperative, with appropriate effect, and 
well modulated.  He denied any problems with sleep or 
appetite disturbances unrelated to his psychosocial 
circumstances.  His overall mood appeared no more than mildly 
depressed.  He was preoccupied with his recent health 
problems and how they interfered with his inability to work 
and how he felt victimized by his employer and by his family.  
No evidence of cognitive impairment or a psychotic disorder 
was shown.  The diagnoses were pain disorder and alcohol 
abuse.  

In June 1998, the veteran testified that he had been 
reluctant to acknowledge his psychiatric disorder.  He denied 
receiving any treatment or medication.  He stated that he 
read self-help and religious books.  He was not currently 
depressed.  He became angry easily.  He spent the day 
drinking coffee, driving around and walking on the beach.  
See June 1998 hearing transcript.  



Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for the veteran's service-connected 
hysterical neurosis, conversion type are now codified at 38 
C.F.R. § 4.130, Diagnostic Code 9424 (1999).  When the law or 
regulations change during an appeal period, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  As the veteran filed his increased 
rating claim prior to November 7, 1996, his claim must be 
evaluated under both the former and the revised criteria.

Prior to the November 1996 amendments, the Rating Schedule 
provided a noncompensable evaluation for a psychoneurotic 
disorder, such as hysterical neurosis, conversion type, when 
there were neurotic symptoms which may somewhat adversely 
affect relationships with others, but which did not cause 
impairment of working ability.  A 10 percent disability was 
warranted when there was evidence of emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9402.

Following the November 1996 amendments to the Rating 
Schedule, a noncompensable rating is assigned if a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent evaluation is warranted when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or when symptoms are controlled by continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9424.  

After evaluating the evidence, the Board concludes that the 
veteran's service-connected psychiatric disorder more nearly 
approximates the criteria for the current noncompensable 
evaluation, rather than the criteria for a 10 percent rating 
under either the old or the new criteria.  The Board notes 
that there is no evidence showing that the veteran's 
conversion disorder results in social and industrial 
impairment.  The veteran, himself, has denied receiving any 
treatment or medication for the condition.  Although the 
veteran was mildly depressed on the September 1996 VA 
psychiatric examination, there was no evidence of cognitive 
impairment or of a psychotic disorder on evaluation.  Taking 
these facts into consideration, the evidence clearly shows 
that the veteran's conversion disorder does not meet the 
criteria for a 10 percent evaluation under either the old or 
the new criteria.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, 
Diagnostic Code 9402 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9424 (1999).  

In reaching this conclusion, the Board has given due 
consideration to the provisions of 38 C.F.R. § 4.7 and the 
doctrine of reasonable doubt.  However, the evidence of 
record does not show that the manifestations of the veteran's 
disability more closely approximate those required for a 
higher rating than they do the rating currently assigned.  
Additionally, the Board finds that the evidence of record 
does not provide an approximate balance of negative and 
positive evidence on the merits.  38 C.F.R. § 4.7; 
38 U.S.C.A. §  5107.


ORDER

The application to reopen the claim for service connection 
for a low back disability is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to a compensable rating for hysterical neurosis, 
conversion type, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

